



Exhibit 10.10


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the "Amendment") is effective as
of May 3, 2016 (the "Effective Date"), by and between FIDELITY NATIONAL
FINANCIAL, INC., a Delaware corporation (the "Company"), and ROGER JEWKES (the
“Employee”) and amends that certain Employment Agreement dated as of March 2,
2016 (the “Agreement”). In consideration of the mutual covenants and agreements
set forth herein, the parties agree as follows:
1.Section 10(c) of the Agreement is deleted in its entirety and the following is
inserted in lieu thereof: “Termination due to Death or Disability. If the
Employee’s employment is terminated during the Employment Term due to death or
by the Company due to Employee’s Disability, the Company shall pay Employee (or
to Employee’s estate or personal representative in the case of death), as soon
as practicable, but not later than the sixty-fifty (65th) day after the Date of
Termination: (i) any Accrued Obligations; plus (ii) a prorated Annual Bonus
based upon the target Annual Bonus Opportunity in the year in which the Date of
Termination occurs or the prior year if no target Annual Bonus Opportunity has
yet been determined multiplied by the percentage of the calendar year completed
before the Date of Termination. Additionally, subject to Section 27(b) hereof,
all stock option, restricted stock, profits interest and other equity-based
incentive awards granted by the Company and Black Knight Financial Services,
Inc. that were outstanding but not vested as of the Date of Termination shall
become immediately vested and/or payable.”


IN WITNESS WHEREOF the parties have executed this Amendment to be effective as
of the date first set forth above.
 
FIDELITY NATIONAL FINANCIAL, INC.


By: __________________________
Its: Co-Chief Operating Officer
 
ROGER JEWKES
______________________________






